— Appeal from a judgment of the County Court of Cortland County (Ames, J.), rendered October 4, 2011, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to attempted burglary in the second degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced to two years in prison, followed by three years of postrelease supervision. This appeal ensued.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, EJ, Spain, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.